— Judgment unanimously affirmed. Memorandum: Defendant contends that the People failed to produce sufficient evidence to support his conviction for reckless endangerment in the first degree (Penal Law § 120.25). We disagree. On July 3, 1984, defendant illegally entered an automobile and led a police car on a chase through the downtown area at speeds in excess of the speed limit. Defendant drove down Main Street, which was closed to nonemergency vehicles, sending pedestrians scurrying from his path. He then drove down another major thoroughfare during rush hour, straddling the median and running several red lights. These facts amply support the jury’s verdict (see, People v Legendre, 134 AD2d 525, lv denied 70 NY2d 957; see also, People v Gomez, 104 AD2d 303, affd 65 NY2d 9; People v Graves, 131 AD2d 506). We have examined defendant’s other contention, and we find it to be without merit. (Appeal from judgment of Erie County Court, Forma, J. — reckless endangerment, first degree, and other charges.) Present—Callahan, J. P., Doerr, Boomer, Pine and Davis, JJ.